IN THE COURT OF APPEALS OF IOWA

                                   No. 16-1311
                            Filed September 28, 2016


IN THE INTEREST OF C.C., D.C.,
M.C., N.C., and S.C.,
Minor children,

T.C., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Louise M. Jacobs,

District Associate Judge.



      A mother appeals from the termination of her parental rights to five of her

six children. AFFIRMED.



      Zachary C. Priebe of Jeff Carter Law Offices, P.C., Des Moines, for

appellant mother.

      Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

      Erin E. Mayfield of Youth Law Center, Des Moines, guardian ad litem for

minor children.



      Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                             2


POTTERFIELD, Presiding Judge.

         The mother appeals the termination of her parental rights to five of her six

children.1 At the time of termination, the children at issue ranged in age from four

to ten years old. The mother’s parental rights were terminated to each child

pursuant to Iowa Code section 232.116(1)(f) (2015). She maintains the State

has not made reasonable efforts—in consideration of her intellectual disability—

to reunify her with the children. For this reason, she maintains the State has not

proved by clear and convincing evidence that the children could not be returned

to her care at the time of the termination hearing.                 See Iowa Code §

232.116(1)(f)(4). Additionally, she challenges whether termination was in the

best interests of the children and whether a permissive factor should have

prevented the court from terminating her parental rights. See id. § 232.116(2),

(3).

I. Background Facts and Proceedings.

         The Iowa Department of Human Services (DHS) and the juvenile court

have been involved with this family in the past. Before this case began, DHS had

filed at least two founded reports of the mother’s denial of critical care, and child-

in-need-of-assistance (CINA) proceedings were initiated in 2011.

         DHS became involved the present time in early 2015 after receiving

reports the youngest child, then three years old, was outside wandering alone

while wearing only a diaper (in winter) and the children were begging the

neighbors for food. Further investigation showed the family’s home was infested

with cockroaches and rodents; the children were found to be suffering from open

1
    The father’s parental rights were also terminated. He does not appeal.
                                            3


sores on their heads due to long-term issues with lice. DHS noted the mother

presented as lower functioning and could benefit from adult services.

       The children were removed from the mother’s care on April 27, 2015.

Soon thereafter, they were adjudicated CINA. At the CINA hearing, the mother

denied that she had not provided the children with adequate food or that the

children had asked the neighbors for food. A DHS worker had noted the lack of

edible food in the home and mold growing in the family’s refrigerator; the mother

maintained the family had been eating out. The court found this testimony was

not credible.

       The mother completed an IQ evaluation during the pendency of the case.

The clinical psychologist who completed the evaluation found that the mother

performed in the “extremely low range of functioning overall” and opined she

would “need repetition in learning to benefit from” DHS’s involvement.               The

psychologist also noted the mother “may function at a higher level than her IQ

score [58] indicates given that she is able to hold down a job and has limited

educational exposure[2].”

       In an August 2015 report to the court, the social worker noted that there

were concerns regarding whether a couple of the children were behind

developmentally.       Additionally, the nine-year-old was known to have BM

accidents.      The child saw a doctor and was given a prescription to prevent

constipation. After being told he would be responsible for cleaning himself after

any such accidents, the child stopped having accidents while with the foster

2
  It is unclear from the record how much formal education the mother has received; at
different places in the record it appears she reported she attended school through fourth,
eighth, and ninth grades. The mother has not obtained a GED.
                                        4


family.     However, he continued to have them during visits with the mother.

Those also stopped once the family safety, risk, and permanency (FSRP) service

provider prevented the mother from helping him clean himself. The mother was

told to schedule dentist appointments for each of the children, but she did not do

so. The foster families took the children to the dentist, who noted the children

had not received dental care since the last time DHS was involved with the

family, in 2011. Many of the children had cavities. The caseworker also noted

that the mother had been telling the oldest child—to whom the mother’s rights

have not been terminated—to lie to the department and providers.

          In DHS’s January 2016 report to the court, the caseworker noted the

children were all doing well in their two separate placements. They had recently

seen the dentist, doctor, and optometrist; the mother did not attend any

appointments due to her work schedule. Additionally, the seven-year-old and

three-year-old daughters had both recently exhibited some signs of sexualized

behavior, and that information was given to their therapists. The nine-year-old

had recently told her therapist about a time when a man had touched her

inappropriately in the pool. She stated that when she told her mother about it,

the mother told her “that couldn’t have happened because he’s too tall.” The

caseworker also noted that the mother was eligible for adult services and

financial support due to her intellectual disability. Although the mother did not

believe she was in need of adult services, the FSRP provider and the mother

were working together to start the process of providing her those services. The

mother had recently completed a parenting class. However, it was noted the

mother continued to have adult conversations in front of the children—for
                                          5


example, telling them that the FSRP provider was being mean to her when she

was redirected and expecting the children to come to her defense.

       On March 1, 2016, the mother filed a motion requesting a reasonable-

efforts hearing and services.      She maintained that she not been provided

services to address her level of cognitive functioning; although referrals had been

made, no services were in place. She requested “services to assist her with

social, conceptual, and practical skills that [would] assist her in providing stability

for her children.” The State resisted, noting that the court had found reasonable

efforts were being provided as recently as February 2. Additionally, the State

listed the services that the FSRP provider was attempting to help the mother

obtain and steps that were being taken due to the mother’s functioning ability,

such as providing repetitive notes or directions regarding parenting skills before

and after visits.

       The court scheduled a hearing on the matter to coincide with the

permanency hearing scheduled for April 15. Following the hearing, in its written

order, the court provided an extensive list of services that had been offered to the

family. Although the mother’s new home was clean and large enough for the

children—a two-bedroom duplex she had recently begun renting—there were not

enough beds for the children and the mother had no plan for their supervision

during her long work hours. The permanency goal was changed to termination of

the mother’s parental rights.

       In a June report to the court, the caseworker noted that the mother was

still having trouble supervising all of the children at once.        Additionally, the

mother was only receiving two supervised visits per week with the children.
                                          6


       [The mother] continues to be inappropriate and have adult
       conversations with and around her children. Also, for most of the
       case, [the mother] did not have safe and appropriate housing to
       have visits. The visits have been happening at the library or a
       public park. [The mother] could not identify appropriate relatives or
       friends that could help with supervision or transportation at any time
       throughout the case. When [the mother] was asked about
       increasing her visits, she refused times that were offered to her
       because of her work schedule.

The mother had been employed during most of the proceedings, but she had

switched jobs several times. At the time of the termination hearing, she was

doing restaurant work with long hours. She also had been evicted from multiple

residences and had “bounced” between staying with several of her relatives.

She reported she was renting a two-bedroom home that was appropriate for her

and the children, but there were questions regarding if she had a roommate and

where all the children would sleep if they were returned to her. Additionally, the

mother had been arrested for driving while barred during the pendency of the

proceedings, and she admitted to the caseworker that she continued to drive

without a license.     The mother blamed her previous neighbors for DHS’s

involvement with the family—failing to recognize the gravity of the home

situation. The children were well-bonded with their foster families and both sets

of foster parents were willing to adopt the children in their care.

       The termination hearing took place on July 12, 2016. The FSRP worker

testified that the mother had not yet received any adult services, although she

had completed a parenting class.       The mother continued to show resistance

when redirected by the FSRP provider, and although at one point she admitted

the issues with the family’s living conditions when DHS became involved, she

had reverted back to denying there had been an issue warranting intervention.
                                         7


The mother was eligible for Social Security disability due to her intellectual

disability, but she was currently earning too much at her job to qualify. The

mother testified her work hours varied, but she often went to work at 11:30 a.m.

and did not return until 10:00 pm. She did not provide testimony about who

would care for the children if they were returned to her. The caseworker and the

guardian ad litem recommended termination of the mother’s parental rights.

      The juvenile court terminated the mother’s parental rights to each of the

five children pursuant to Iowa Code section 232.116(1)(f).

      The mother appeals.

II. Standard of Review.

      We review termination proceedings de novo. In re C.B., 611 N.W.2d 489,

492 (Iowa 2000).

III. Discussion.

      The mother maintains DHS needed to go to greater lengths to provide her

services on account of her intellectual disability to fulfill the reasonable-efforts

mandate.     See Iowa Code § 232.102(7) (requiring DHS to make “every

reasonable effort to return the child to the child’s home as quickly as possible

consistent with the best interests of the child”).      “[T]he reasonable efforts

requirement is not viewed as a strict substantive requirement of termination.”

C.B., 611 N.W.2d at 493. Rather, as part of its ultimate proof, the State must

establish that it made reasonable efforts to return the children to the children’s

home. Id. “[T]he scope of the efforts by the DHS to reunify parent and child[ren]

after removal impacts the burden of proving those elements of termination which
                                        8

require reunification efforts.” Id. We determine whether reasonable efforts have

been made “on a case-by-case basis.” See Iowa Code § 232.102(5)(b).

       All parties agreed the mother could benefit from voluntary services, but the

mother was never able to begin the services due to lack of funding and long

waitlists. DHS tried to get the mother the services, but DHS and the mother were

informed that because she did not have a dual diagnosis—involving mental

health issues and being low functioning—there were limited services available.

The mother was referred to therapy in order to see if a diagnosis would be made.

The mother’s therapist referred her to Community Support Services, which

provided an array of services, such as “assessment and service planning,

monitoring of mental health symptoms, medication management, personal

support and problem solving assistance, development and use of natural

supports, and coordination of appointments and transportation.” Additionally, the

FSRP provider continued to reach out to other organizations to see if they had

programs or could make referrals to benefit the mother.        The FSRP worker

helped the mother with her paperwork to obtain Social Security disability

payments, and she continued to provide the mother repetition on parenting skills

on the drives to and from visits.

       While the mother likely would have benefitted from additional services, we

cannot determine DHS failed to take advantage of available services for her on

this record. We understand the mother’s frustration, but we disagree with her

claims that DHS did nothing more than give her a referral and leave her to fend

for herself.
                                          9


       Additionally, we note the juvenile court’s uncertainty regarding the

mother’s receptiveness to such services. At the time of the termination hearing,

the mother failed to recognize the severity of the issues that caused DHS’s

intervention, and she was not receptive to suggestions or directions given by the

FSRP provider. As the court stated:

              While many challenges for [the mother] might be related to
       her intellectual disability, her lack of truthfulness and her denial of
       the problems present are likely not directly related to her disability
       but rather related to her resistance to change. [The mother] does
       not demonstrate an interest in changing. That is [the mother’s]
       biggest hurdle . . . .

Considering the facts of this case and the efforts made by DHS, we believe the

State made reasonable efforts to reunite the mother with her children.

       Because the State made reasonable efforts and the children were not able

to be returned to their mother’s care at the time of the termination hearing, the

statutory ground for termination pursuant to section 232.116(1)(f) has been met.

       The mother maintains termination of her parental rights is not in the

children’s best interests. See Iowa Code § 232.116(2). She maintains that the

children, who were placed with two separate foster families, should not be split

up and that not terminating her rights is the way to achieve this end.            We

acknowledge that siblings should be kept together when possible. See In re

L.B.T., 318 N.W.2d 200, 202 (Iowa 1982).              However, here, we believe

termination of the mother’s parental rights is still in the children’s best interests.

Two of the siblings have been placed with one pre-adoptive family while the other

three have been placed with another. All five of the children are bonded with

their respective foster parents, and each child is healthier and doing better in
                                         10


school than they were when DHS intervened. Moreover, all five siblings were

having “sibling visits,” and they remained a part of each other’s lives. Although

the mother believes she could parent all five of the children, the mother had not

demonstrated that she could supervise and care for all of the children together.

       The mother maintains the permissive factor in section 232.116(3)(c), the

closeness of the parent-child relationship, weighs against the termination of her

parental rights.   It is clear the mother and children love each other and are

bonded with each other, but “our consideration must center on whether the child

will be disadvantaged by termination, and whether the disadvantage overcomes

[the parent’s] inability to provide for [the child’s] developing needs.” In re D.W.,

791 N.W.2d 703, 709 (Iowa 2010). On our de novo review, we find the children’s

need for permanency and stability outweighs the possible harm from the

termination of the mother’s parental rights; no permissive factor weighs against

termination.

       For the foregoing reasons, we affirm the juvenile court’s termination of the

mother’s parental rights to each of the five children.

       AFFIRMED.